Citation Nr: 1121454	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-30 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in Buffalo, New York


THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill-Selected Reserves (MGIB-SR)-Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to September 1994 and from March 2003 to May 2003.  She also had subsequent service in the U.S. Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Processing Office (RPO) in Buffalo, New York.  This case was before the Board in February 2010 when it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran was discharged from the U.S. Army Reserves on August 15, 2003, and did not re-affiliate within 12 months or leave the Reserves for less than three years due to religious or missionary obligations.

2.  The Department of Defense (DOD) has determined that the Veteran is not eligible for educational assistance benefits under either Chapter 1606 (MGIB-SR), to include kicker benefits.


CONCLUSION OF LAW

The criteria for basic entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code, have not been met.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 2002); 38 U.S.C.A. §3012 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In connection with the claim on appeal, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

The Veteran seeks educational assistance under the provisions of Chapter 1606, Title 10, United States Code.

Educational benefits are available to members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard, under the Montgomery GI Bill-Selected Reserve (Chapter 1606 of Title 10, United States Code).  The Reserve components determine who is eligible for the program.  VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  It is the first such program that does not require service in the active Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 21.7540.

To be eligible for Chapter 1606 benefits, a reservist who is not a Reserve officer (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. Chapter 30.  38 C.F.R. § 21.7540(a).

A reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a).  The reservist may still use the full 10 years if he/she leaves the Selected Reserve because of a disability that was not caused by misconduct, the reservist's unit was inactivated during the period from October 1, 1991, through September 30, 1999, or in certain instances when the reservist is involuntarily separated.  38 C.F.R. § 21.7550(c), (d).

A veteran's eligibility may be resumed after Reserve duty status ends if the veteran returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.  

Laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).

Furthermore, Congress passed legislation in 1996 (Section 16131(i) of Title 10, United States Code) that authorizes the payment of Kicker benefits by the Selected Reserve components to persons entering those components.  The Kicker can be paid to recipients of Chapter 1606 benefits or to recipients of Chapter 30 benefits, as an addition to any other benefit to which the individual is entitled.  The individual Selected Reserve components determine eligibility to the Kicker.  To be eligible for the Chapter 1606 Kicker, the claimant must meet the eligibility requirements for the basic Chapter 1606 program.  However, because eligibility for the Kicker is based on either job position or unit membership, that eligibility can terminate without basic Chapter 1606 eligibility terminating.  Kicker benefits can only be paid in conjunction with basic benefits.  Therefore, when basic eligibility terminates, Kicker eligibility terminates also.

In the instant case, personnel records show that the Veteran entered into active duty on March 15, 2003, was released from active duty on May 16, 2003, not by reason of physical disability.  She was discharged from the Army Reserve on August 15, 2003.  The Veteran reenlisted in the Army Reserve on January 10, 2007, and applied for Chapter 1606 education benefits in October 2007.

Information received from DOD indicates that the Veteran's Chapter 1606 (including $100 Kicker) eligibility was terminated August 15, 2003, when she was discharged from the Army Reserve and did not return to the Army Reserve within 12 months or leave the Army Reserve for less than three years due to religious or missionary obligations. 

DOD noted that the Veteran cannot reestablish eligibility, even if she reenlists after 12 months.  (AR 135-7, Chapter 8 was cited as containing pertinent guidance.)  See also 10 U.S.C.A. §§ 16131, 16132, 16133 (West 2002); 38 U.S.C.A. §3012 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2010).  Therefore, in this case, the Veteran's eligibility to benefits under Chapter 1606 and her $100 Kicker remain terminated.  

(Additionally, DOD noted that the Veteran also did not have any qualifying periods of service for the Chapter 33 program.  This program, enacted by Congress in 2008 as the Post-9/11 GI Bill, became effective in August 2009, and requires is a minimum of 90 days of active service after September 10, 2001.  38 C.F.R. § 21.9520(a).)

Having reviewed the record, the Board must conclude that the Veteran does not have eligibility for educational assistance under the provisions of Chapter 1606, Title 10, United States Code.  VA is charged with administering the law as it is written, and as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DOD.  DOD has determined that the Veteran is not eligible.  VA has no authority to overturn this determination.

Based on the foregoing, the Board finds that the Veteran is not entitled to educational benefits under Chapter 1606, Title 10, United States Code.  The claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, DOD has determined that the Veteran is no longer eligible for educational assistance benefits under either Chapter 1606 (MGIB-SR).  VA has no authority to alter the eligibility determination made by DOD or establish any other termination date, in light of the DOD determination.  The regulations clearly reflect that determinations of eligibility for MGIB-SR benefits are within the sole purview of the Armed Forces.  38 C.F.R. § 21.7540.


ORDER

Entitlement to education benefits under the MGIB-SR-Chapter 1606, Title 10, United States Code-is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


